department of the treasury internal_revenue_service washington d c l jul f t -ep ' ra ' xxxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxx xxxxxxxxx tax_exempt_and_government_entities_division u i l xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx legend decedent a taxpayer b ira x banke amount d financial_institution e court f state s date date date date date date date dear xxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer b represents that decedent a requested a distribution of amount d from ira x with the intent to rollover amount d into another rollover ira with bank c taxpayer b asserts that decedent a's failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his death taxpayer b represents that decedent a was not happy with the rate of return on ira x and on date decedent a requested a distribution of amount d from ira x to be wired to his bank c checking account on date financial_institution e wired amount d to decedent a's bank c checking account on date decedent a was found dead on date taxpayer b mother of decedent a was appointed executrix of decedent a's estate under the laws of state s on date bank c closed decedent a's checking account and amount d was transferred to a new account at the same bank bank c in the name of decedent a's estate on date court f issued an order approving the final distribution from decedent a's estate on date pursuant to the court order taxpayer b closed the account at bank c which was established in the name of decedent a's estate and transferred the balance in the estate's checking account into a checking account in her own name at the same bank bank c taxpayer b represents that she could not complete the rollover because she was unaware of the distribution of amount d from ira x until she received a form_1 099-r issued to decedent a from financial_institution e in date based on the foregoing facts and representations you request that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers 2dl542u sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer b has not presented adequate evidence to the service that shows decedent a's intent to roll over amount d from ira x into a rollover ira the information presented and the documentation taxpayer b has submitted is consistent with her assertion that decedent a took a distribution totaling amount d from ira x but no rollover ira was established and there was no documentation signed by decedent a showing his intent to establish a rollover ira 21ll542v o therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount d from ira x this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent if you have any questions concerning this ruling please contact xxxxxxx xxxxxxx at xxxxxxxxxxx all correspondence should be addressed to se t ep ra t2 sincerely yours erri m edelman manager employee_plans technical enclosures deleted copy of letter_ruling notice of intention to disclose cc
